                                                    Case 2:19-cv-01586-RFB-BNW Document 51 Filed 08/04/20 Page 1 of 4



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com
                                                6
                                                    CHRISTOPHER J. NEUMANN, ESQ.
                                                7   Admitted Pro Hac Vice
                                                    GREENBERG TRAURIG, LLP
                                                8   1144 15th Street, Suite 3300
                                                9   Denver, Colorado 80202
                                                    Telephone: (303) 572-6500
                                               10   Email: neumannc@gtlaw.com
                                               11   Counsel for Defendants
                                               12                       IN THE UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP




                                               13                               FOR THE DISTRICT OF NEVADA
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135

                  Facsimile: (702) 792-9002
                   10845 Griffith Peak Drive




                                               14   STEPHANIE SPILOTRO, as Guardian ad               CASE NO. 2:19-cv-01586-KJD-BNW
                          Suite 600




                                                    litem for JASON DUENAS,
                                               15
                                                                                                     STIPULATION AND ORDER
                                               16                                Plaintiff,          REGARDING WITHDRAWAL OF
                                                                                                     PLAINTIFF’S CLAIMS FOR
                                               17            v.                                      EMPLOYMENT RELATED
                                               18                                                    DAMAGES
                                                    C. R. BARD, INC.; BARD PERIPHERAL
                                                    VASCULAR, INCORPORATED,
                                               19

                                               20                                 Defendants.

                                               21

                                               22           The parties, Plaintiff STEPHANIE SPILOTRO, as Guardian ad litem for JASON
                                               23   DUENAS, (“Plaintiff”) and Defendants, C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                               24   (“Bard”), by and through their undersigned counsel, hereby stipulate as follows pursuant to
                                               25   Fed. R. Civ. P. 15(a)(2):
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                1
                                                    ACTIVE 49358898v3
                                                    Case 2:19-cv-01586-RFB-BNW Document 51 Filed 08/04/20 Page 2 of 4



                                                1           1.      This case was part of a multi-district litigation proceeding styled, In Re: Bard
                                                2   IVC Filters Products Liability Litigation, MDL 2641 (“MDL”), pending before Senior Judge
                                                3   David Campbell of the District of Arizona.
                                                4           2.      Plaintiff originally filed her Second Amended Master Short Form Complaint
                                                5   for Damages for Individual Claims and Demand for Jury Trial (the “SAC”) in the MDL. See,
                                                6   ECF No. 1. The SAC incorporates by reference the Master Complaint for Damages (“Master
                                                7   Complaint”) filed in the MDL. See, id. at p. 1.
                                                8           3.      The Master Complaint, a copy of which has been filed for reference in this
                                                9   action (see ECF No.46-1), contains a prayer for relief stating, “Plaintiffs demand judgment
                                               10   against Defendants for: . . .past and future lost wages and loss of earning capacity.” See, id.
                                               11   at p. 63. The SAC incorporates this prayer for relief by reference. See, ECF No. 1, at p.1.
                                               12           4.      Pursuant to Fed. R. Civ. Pro. 15(a)(2), the parties hereby stipulate to the
GREENBERG TRAURIG, LLP




                                               13   withdrawal of Plaintiff’s claims for employment related damages, under all counts set forth
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135

                  Facsimile: (702) 792-9002
                   10845 Griffith Peak Drive




                                               14   in the SAC and/or the Master Complaint, including past or future lost wages, past or future
                          Suite 600




                                               15   ///
                                               16   ///
                                               17   ///
                                               18   ///
                                               19   ///
                                               20   ///
                                               21   ///
                                               22   ///
                                               23   ///
                                               24   ///
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                    2
                                                    ACTIVE 49358898v3
                                                    Case 2:19-cv-01586-RFB-BNW Document 51 Filed 08/04/20 Page 3 of 4



                                                1   loss of earnings capacity, past or future loss of employment opportunities, past or future loss
                                                2   of educational opportunities, past or future loss of employment promotion and and/or other
                                                3   employment related losses.
                                                4           IT IS SO STIPULATED.
                                                5           Dated this 15th day of April 2020.              Dated this 15th day of April 2020
                                                6           WETHERALL GROUP, LTD.                           GREENBERG TRAURIG, LLP
                                                7
                                                     By:     /s/ Peter C. Wetherall                    By: /s/ Eric W. Swanis
                                                8
                                                            PETER C. WETHERALL, ESQ.                       ERIC W. SWANIS, ESQ.
                                                9           Nevada Bar No. 4414                            Nevada Bar No. 6840
                                                            pwetherall@wetherallgroup.com                  10845 Griffith Peak Drive, Suite 600
                                               10           9345 W. Sunset Road, Suite 100                 Las Vegas, Nevada 89135
                                               11           Las Vegas, Nevada 89148
                                                            Telephone: (702) 838-8500                        CHRISTOPHER J. NEUMANN, ESQ.*
                                               12           Facsimile: (702) 837-5081                        GREENBERG TRAURIG, LLP
                                                            Counsel for Plaintiffs                           1144 15th Street, Suite 3300
GREENBERG TRAURIG, LLP




                                               13
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135

                  Facsimile: (702) 792-9002




                                                                                                             Denver, Colorado 80202
                   10845 Griffith Peak Drive




                                               14                                                            Telephone: (303) 572-6500
                          Suite 600




                                                                                                             *Admitted Pro Hac Vice
                                               15                                                            Counsel for Defendants
                                               16           IT IS SO ORDERED.
                                               17                                         ________________________________
                                                                                               UNITED
                                                                                          RICHARD     STATES DISTRICT
                                                                                                   F. BOULWARE,   II COURT JUDGE
                                               18
                                                                                          UNITED STATES DISTRICT JUDGE
                                               19                                                Dated this ____ day of April 2020.
                                                                                          DATED this 4th day of August, 2020.
                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                  3
                                                    ACTIVE 49358898v3
                                                    Case 2:19-cv-01586-RFB-BNW Document 51 Filed 08/04/20 Page 4 of 4



                                                1                                 CERTIFICATE OF SERVICE
                                                2           I hereby certify that on April 15, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6                                                             /s/ Evelyn Escobar-Gaddi
                                                                                                        An employee of GREENBERG TRAURIG, LLP
                                                7

                                                8

                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135

                  Facsimile: (702) 792-9002
                   10845 Griffith Peak Drive




                                               14
                          Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                  4
                                                    ACTIVE 49358898v3
